DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the communication filed on 09/30/2020.
3.	Acknowledgment is made of Applicant's Related U.S. Application Data: This application is a CON of PCT/EP2019/064953 filed 06/07/2019.
4.	Acknowledgment is made of Foreign Application: EP 18177123.9 filed 06/11/2018.
5.	Claims filed 11/27/2020 have been acknowledged.  Claims 1-16 are pending in the application.  

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 02/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation: Statements Regarding 112(f): 6th Paragraph
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


9.	Claims 1-7 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.
10.	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
11.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
12.	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
13.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
14.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
15.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claims 1-7 state:  “…an application component configured to… model integration component configured to… ” includes and are executed by hardware components and computer’s processor, as shown in Applicant’s Specifications paragraph [0101-0102], Fig. 1 and 5, and throughout Applicant’s Specifications.  The computer functions described on claims 1-7, are non-specialized computer functions, and therefore no disclosure of an algorithm is required; however Applicant's Figs. (Specs) describe the algorithm to perform said functions.  In the case of non-specialized computer functions known prior art devices (any general purpose computer) that perform the claimed function would anticipate the limitation.
16.	It should be noted, that when the claim limitation does not use the phrase ‘‘means for’’ or ‘‘step for,’’ examiners should determine whether the claim limitation uses a nonstructural term (a term that is simply a substitute for the term ‘‘means for’’). Examiners will apply § 112 (f), to a claim limitation that uses a nonstructural term 
17.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
18.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
19.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
20.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


21.	Claim(s) 11-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim(s) 11-12 and 14 state: “... in case an information… in case an application…(claims 11-12) …intends to create (claim 14)” The claimed limitations are unclear and confusing when elements of the claims such as “in case” and “intends” do not represent whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).  Appropriate correction is needed.

Claim Rejections - 35 USC § 102
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
23.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


24.	Claims 1-5, 7-11, 13 and 15-16 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 102(a)(1) as being anticipated by NPL- In-Jae Shin et al. “Auto-Mapping and Configuration Method of IEC 61850 Information Model Based on OPC UA”; hereinafter referred to as Shin).

As per claim 1, Shin discloses a computer system for automated model integration of an information model with a corresponding application, the system comprising: 
an information model server configured to expose an information model to a consumer (See page 2, section 2.1 – exposing information model), the exposed information model comprising model-elements for exposing types or classes, and for exposing instances of types or classes and their member-values (See page 2 – types, classes and values); an application component configured to provide application code augmented with mapping descriptions defining how an internal information model of the application is mapped to the exposed information model (See page 8, augmented code mapped); and a model integration component configured to: register internal information model-elements to be exposed; map the registered internal information model-elements to exposed information model-elements in accordance with the mapping descriptions (See page 9 – data map tool); and update an information model-element by: detecting a change of an internal or exposed information model-element; determining a synchronization direction; performing match-making to determine a model-element corresponding to the changed model-element by using signatures of the corresponding information model-elements combined with the mapping description; and synchronizing, in accordance with the determined synchronization direction, the exposed information model-element and the corresponding internal information model-element (See Figs. 5-6 and 11, Tables 3-4 and page 13 – matching and synchronization for code generation based on detection of change between models (data model)) .

As per claim 2, Shin discloses the computer system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein synchronizing the model-elements relates to model structure synchronization, or to model content synchronization, or to model structure synchronization and model content synchronization, and occurs at application runtime (See page 8, Table 3; OPC UA models are made available during servers runtime).

As per claim 3, Shin discloses the computer system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the exposed model-elements have a type- or class-space for exposing types or classes as part of the exposed information model, and have an instance-space for exposing instances of types or classes and their member-values (See Tables 3-4, type and class).

As per claim 4, Shin discloses the computer system of claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein a particular mapping description is configured for selecting one or more elements of the internal information model to be exposed in the type- or class-space of the exposed information model (See pages 8-9, space module implementation).

As per claim 5, Shin discloses the computer system according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the model integration component is configured to map the registered internal information model-elements by parsing fields and methods of respective internal information model types/classes together with corresponding mapping descriptions, and to map instances of exposed information model-elements to internal information model instances (See pages 8-10 – type/class corresponding to mapping descriptions).

As per claim 7, Shin discloses the computer system according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the model integration component is configured to synchronize a content value, comprising a non-primitive value related to a complex object comprising sub-objects, by recursively applying steps performing match-making and synchronizing to all sub-objects of the complex object (See page 3 – objects and reference with their definitions).

Claims 8-9 are essentially the same as claims 1 and 7 except that they are set forth the claimed invention as a method, and they are rejected with the same reasoning as applied hereinabove.

As per claim 10, Shin discloses the method of claim 8 (See claim 8 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein determining a synchronization direction comprises: comparing timestamps associated with information model-elements to determine if a latest change occurred for an internal information model-element or for an exposed information model-element and using the information model with the latest change as an origin of the synchronization direction (See page 6 – timestamps and synchronization based on changes).

As per claim 11, Shin discloses the method of claim 8 (See claim 8 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein determining a synchronization direction comprises: in case an information model server implementing the exposed information model detects the change, setting the exposed information model as an origin of the synchronization direction; or in case an application component implementing the internal information model detects the change, setting the internal information model as an origin of the synchronization direction (See pages 7-9 – server implementing information model).

Claim 13 is essentially the same as claim 1 except that it is set forth the claimed invention as a method ( with the inclusion of propagation – see page 11), and it is rejected with the same reasoning as applied hereinabove.

As per claim 15, Shin discloses a computer program product comprising instructions that when loaded into a memory of a computer system and being executed by at least one processor of the computer system cause the computer system to perform the method according to claim 8 (See claim 8 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)).

As per claim 16, a computer program product comprising instructions that when loaded into a memory of a computer system and being executed by at least one processor of the computer system cause the computer system to perform the method according to claim 13 (See claim 13 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)).

Allowable Subject Matter
25.	Claims 6, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose the limitations: "wherein the model integration component is further configured to: detect a change in an instance space of the exposed information model; propagate the detected change to corresponding one or more internal objects of the internal information model based on registered classes represented in a type-space of the exposed information model; and/or detect a change among internal objects of the internal information model; propagate the detected change to corresponding one or more exposed objects in the instance space… wherein performing match-making and synchronizing content value comprises: in case a change of a first exposed object is detected, checking if the first exposed object has an association, defined in the exposed information model, to a second exposed object, and, if there is an association, checking if the internal object that corresponds to the first exposed object matches a signature of a field of a second internal model-element that corresponds to the second exposed model-element, and if there is a signature match, setting a field value of the second internal model-element to the internal object; or in case the change of a third internal object is detected, processing fields of the third internal object to determine one or more existing sub-objects of the third internal object, and checking if a third exposed object corresponding to the third internal object has an association, defined in the exposed information model, to a fourth exposed object corresponding to the one or more sub-objects, and if the association matches a signature or mapping description at a particular field of the third internal object, and in case of a missing association, creating a corresponding association in the exposed information model accordingly, and in case of an existing association but a missing sub-object at the particular field, removing the association… wherein: if the detected model structure change intends to create an internal object from a created new exposed object based on a certain type defined in a type-space of the exposed information model, determining a corresponding internal type/class and creating a new internal object of the corresponding type/class, and initializing fields of the new internal object with information coming from a respectively created new exposed object by applying a respective mapping description; if the detected model structure change intends to create an exposed object from a created new internal object of a certain internal type/class, determining a corresponding type in the exposed type-space and adding a new exposed object of the corresponding type to the instance space, and if the created new internal object is a complex object having one or more sub-objects, recursively processing a content of the created new internal object to create exposed model-elements for the one or more sub-objects; if the detected model structure change intends to remove an exposed object from the instance space, determining and removing the corresponding internal object; if the detected model structure change intends to remove an internal object from the internal information model, determining and removing the corresponding exposed object from the instance space, and if the removed internal object is a complex object having sub-objects, recursively processing the content of the removed internal object to identify and remove exposed objects that were created for the content of the complex exposed object." as specified by the claims.

26.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCISCO J APONTE/
Primary Examiner, Art Unit 2198      
12/02/2021.